United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.C., Appellant
and
DEPARTMENT OF LABOR, MINE SAFETY
& HEALTH ADMINISTRATION,
Pikesville, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 06-2085
Issued: May 22, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 7, 2006 appellant filed timely appeals from decisions of the Office of
Workers’ Compensation Programs dated September 20, 2005 and August 21, 2006 denying
schedule awards. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3(d)(2), the Board has jurisdiction
over the merit issue of the case.
ISSUE
The issue is whether appellant has established that he has more than a 10 percent
impairment of his left lower extremity and any impairment of his right lower extremity.
FACTUAL HISTORY
On December 6, 2000 appellant, a 70-year-old career employee, filed an occupational
disease claim alleging severe degenerative joint disease bilaterally of the shoulders and knees
due to crawling and walking in strenuous positions in coal mines. On January 30, 2001 the

Office accepted his claim for aggravation of degenerative joint disease in both of his shoulders
and knees.1
On February 21, 2001 appellant filed a claim for a schedule award.
By letter dated September 20, 2001, appellant forwarded an opinion by Dr. Mark D.
Russ, an orthopedic surgeon, who stated:
“Based on his physical therapy [f]unctional [c]apacity [e]valuation, [appellant’s]
lower extremity involvement does show some weakness. This is not considered
in the guidelines to the impairment rating however. [Appellant’s] [ranges of
motion] are otherwise [within normal limits] and he has no impairment in terms
of lower extremities.
“Based on these findings, I believe [appellant] to be entitled to a [w]hole [b]ody
[i]mpairment of 23 percent based on his objective findings from the [f]unctional
[c]apacity [e]valuation and my examination of him during clinic.”
The Office referred appellant’s case to an Office medical adviser who, in a report dated
February 8, 2002, noted that only the American Medical Association, Guides to the Evaluation
of Permanent Impairment (5th ed. 2001) may be utilized in determining impairment. He also
indicated that Dr. Russ did not list the date of maximum medical improvement or provide an
impairment rating conforming to the A.M.A., Guides.
By letter dated February 26, 2002, the Office referred appellant to Dr. William M. Platt, a
Board-certified physiatrist, for a second opinion. In a medical report dated March 20, 2002,
Dr. Platt noted that appellant’s flexion in his right knee was 130 degrees and extension was 0
degrees. With regard to the left knee, he found flexion at 120 degrees and extension at 8
degrees. Using the A.M.A., Guides (5th edition), Dr. Platt concluded:
“In the chapter for the evaluation of the lower extremity, numerous models are
evaluated for appropriate description of [appellant’s] impairment. The most
appropriate model for evaluation is felt to be [range of motion]. Utilizing [T]able
17.10 [appellant] is not awarded impairment because of flexion which continues
to be better than 110 degrees.”
On April 19, 2002 the Office medical adviser evaluated Dr. Platt’s report and expressed
his concerns that the ranges of motion reported by Dr. Platt suggested that appellant did not fully
cooperate with testing. He also noted that, if the range of motion of the lower extremities were
true, appellant was “possibly due an impairment rating from Table 17-10 on page 537.” The
Office medical adviser recommended that Dr. Platt clarify his findings on range of motion.

1

On February 21, 2001 appellant filed an occupational disease claim for severe degenerative joint disease
bilaterally of the knees and shoulders and severe spondylosis of the spine. On March 21, 2001 the Office accepted
his claim for aggravation of cervical, thoracic and lumbar spondylosis.

2

Dr. Platt responded on May 6, 2002 indicating that he stood by his calculations. He
stated that appellant had eight degrees in extension lag that, according to Table 17.10, was a four
percent lower extremity impairment. Dr. Platt noted that he had been doing impairment ratings
for 15 years and that he specifically followed the Office medical adviser’s instructions that the
active range of motion be measured. He did note that appellant was independent and able to
drive and that range of motion to some degree was voluntarily controlled.
On August 7, 2002 the Office medical adviser questioned Dr. Platt’s range of motion
findings. He noted that appellant drives a car, yet it would not be possible for him to drive a car
without substantial mechanical adaptation if he had range of motion measurements as noted in
Dr. Platt’s report. The Office medical adviser noted that Dr. Platt rated appellant’s left lower
extremity impairment at four percent. However, he indicated that Dr. Platt was actually applying
the figures for whole person impairment and, pursuant to Table 17-10, appellant would be
entitled to a 10 percent rating of the left lower extremity. The Office medical adviser found a
zero percent impairment of the right lower extremity.
On August 27, 2002 the Office issued a schedule award for a 10 percent impairment of
the left leg. It denied a schedule award for the right lower extremity.
On May 25, 2004 appellant filed another claim for a schedule award. In an April 24,
2004 report, Dr. Howard Mize, stated:
“[Appellant] basically, as far as his lower extremities are concerned, has
significant bilateral degenerative arthritis and basically there is no cartilaginous
space present. This would relate to a 20 percent impairment for each of the lower
extremities according to the A.M.A., Guides.
By letter dated December 7, 2004, the Office stated that it could not consider appellant’s
claim for a schedule award as Dr. Mize did not explain how he arrived at this conclusion.
In a May 11, 2005 report, Dr. Russ indicated that his previous rating in 2002 was based
on the A.M.A., Guides (5th ed. 2001). He addressed appellant’s impairment of the lower
extremities, as follows:
“For [appellant], the anatomic method of assessment of his knee arthritis gives the
most accurate representation of his impairment and is calculated according to
[s]ection 17.2h [a]rthritis, page 544, using Table 17-31 from the same page.
Using data from his most recent knee [x]-rays, from May 2, 2005 and verified by
the radiology report, [appellant] has 2.5 mm [millimeters] of joint space medially
for both knees, which falls in between the 3 mm and 2 mm columns of the table,
which would give a 3 percent (7 percent) versus 8 percent (20 percent), whole
body (extremity) impairment of each knee. Interpolating between these values at
a 13 percent extremity impairment for each, yields a 5 percent whole body
impairment for each knee, from page 527, Table 17-3. Using the Combined
Values Chart on page 604 gives a 10 percent whole body impairment based on the
lower extremities alone.

3

In a report dated August 17, 2005, the Office medical adviser stated that Dr. Russ did not
provide a full history or examination regarding appellant’s knees. His findings with regard to
joint space interval were not acceptable based on the requirements set forth on pages 21, 22 and
544 of the A.M.A., Guides. The Office medical adviser concluded that these findings did not
merit changes in the findings with regard to the lower extremity impairment.
By decision dated September 20, 2005, the Office denied appellant’s claim for an
additional schedule award.
On November 21, 2005 appellant requested reconsideration. He submitted a May 10,
2004 report from Dr. Danny A. Mullins, a Board-certified orthopedic surgeon, who found that he
had degenerative arthritis of the right knee. Dr. Mullins noted that appellant had pain on
extension of the right knee, but did have full extension. Appellant also submitted progress notes
from Dr. Russ dated September 13, 2004 to July 7, 2005. Dr. Russ addressed appellant’s
degenerative joint disease in the knees and shoulders. He also noted that, in order to assess
appellant’s impairment, he would need current x-rays on both knees.
By decision dated December 1, 2005, the Office found that as neither Dr. Mullins, nor
Dr. Russ provided a proper impairment rating pursuant to the A.M.A., Guides, appellant failed to
provide new and relevant evidence and merit review was denied.
By letter dated June 13, 2006, appellant requested reconsideration. He contended that his
right knee impairment was of the same severity as the left knee. Appellant submitted treatment
notes from Dr. Russ dated February 7 to May 23, 2006.
By decision dated August 21, 2006, the Office denied modification after reviewing the
case on the merits. The Office noted that there was no indication that assessments were taken
pursuant to the A.M.A., Guides, nor were there any rating impairments given pursuant to the
A.M.A., Guides.
LEGAL PRECEDENT
The schedule award provision of the Federal Employees’ Compensation Act2 and its
implementing regulation3 set forth the number of weeks of compensation payable to employees
sustaining permanent impairment from loss or loss of use, of scheduled members or functions of
the body. However, the Act does not specify the manner in which the percentage of loss shall be
determined. For consistent results and to ensure equal justice under the law to all claimants,
good administrative practice necessitates the use of a single set of tables so that there may be
uniform standards applicable to all claimants. The A.M.A., Guides has been adopted by the
implementing regulation as the appropriate standard for evaluating schedule losses.4

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404.

4

See id.; Jacqueline Harris, 54 ECAB 139 (2002).

4

ANALYSIS
On August 27, 2002 the Office issued appellant a schedule award for a 10 percent
impairment of the left leg. It also found that he did not have any impairment of the right leg.
This rating was based on the findings by Dr. Platt who indicated that appellant had extension of
eight degrees on the left side and zero degrees on the right. Dr. Platt stated that, utilizing the
A.M.A., Guides, appellant had a four percent impairment of the left lower extremity.5 However,
the Office medical adviser correctly noted that Dr. Platt misread the A.M.A., Guides table by
utilizing the figure for whole person impairment. He found that appellant had a 10 percent
impairment of his left lower extremity under the A.M.A., Guides. The Office medical adviser’s
conclusion properly applies the A.M.A., Guides.
Therefore, appellant submitted additional medical evidence concerning his impairment.
However, he did not provide sufficient evidence to establish that he has greater impairment of his
lower extremities. Although Dr. Mize stated that appellant had a 20 percent impairment of each
leg pursuant to the A.M.A., Guides, he did not explain how the A.M.A., Guides supported this
conclusion or refer to the specific tables or protocols that he utilized in making this rating.
Dr. Russ stated that he rated impairment to appellant’s lower extremity by using x-rays and
discussing joint space medially for both knees. However, pursuant to the A.M.A., Guides,
impairments of individuals with knee flexion contractures should not be estimated using x-rays
because these measurements are unreliable. The A.M.A., Guides generally recommend utilizing
the range of motion tables.6 The Office medical adviser properly noted this error in Dr. Russ’
report. He also noted that Dr. Russ’ report did not include adequate examination findings
regarding appellant’s knees.7 Appellant also submitted evidence concerning his ongoing medical
treatment, however, this evidence did not provide any impairment rating pursuant to the A.M.A.,
Guides. Accordingly, he has not established that he has more than 10 percent impairment of his
left leg.
CONCLUSION
Appellant has not established that he has more than 10 percent impairment of his left
lower extremity. He has no impairment of his right lower extremity.

5

A.M.A., Guides 537, Table 17-10.

6

Id. at 544.

7

Id. at 21-22.

5

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 21, 2006, December 1 and September 20, 2005 are
affirmed.
Issued: May 22, 2007
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

